Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 11/25/2020, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Response to Arguments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 The Declarations under 37 CFR 1.132 filed 8/6/2020 (“First Declaration”) and the Declaration under 37 CFR 1.132 filed 11/25/2020 (“Second Declaration”) are insufficient to overcome the following grounds of rejection for the reasons given below.
Claims 21-22, 24, 28-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over FR2822068A1 to Msika (IDS filed 5/21/2019; Machine translation in record) in further view of US 20110236324 to Deo (document already in record).  Msika teaches a topical cosmetic composition comprising (a) 5.00 wt% shea butter; (b) 0.15 wt% tromethamine; (c) beeswax (at least one wax with a melting point of greater than or equal to 60 oC); and (d) from 48 to 68 wt% water (abstract; page 9; Example 8).  In other embodiments, the composition comprises 10 wt% beeswax (Example 6) (10 wt% or more of at least one wax with a melting point of greater than or equal to 60 oC).  The composition may further comprise Laureth-7 (a nonionic surfactant having HLB value of greater than or equal to 8), fatty acids, titanium oxide (at least one pigment), filler particles, and dimethicone (a silicone elastomer) (pages 9, 13, and 19; Example 8).   Msika teaches a cosmetic process for making up keratin fibers, comprising the step of applying onto the keratin fibers its composition (page 9).
Msika fails to teach incorporation of jojoba butter.   Msika further fails to teach “at least one fatty acid in the composition is 0.01% to 20% by weight, relative to the total weight of the composition” and “the amount of the particles in the composition is 2% by weight or more, relative to the total weight of the composition.”
Deo teaches that shea butter and jojoba butter are functional equivalents for moisturizing agents for use in cosmetic preparations that meet the requirements for cosmetic formulations, such as storage stability and dermatological compatibility, and in addition would have improved moisture-regulating, caring and protecting properties for human skin and hair (paragraphs 23 and 52).   The composition is applicable to a wide variety of personal care product forms including body wash, bar 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to substitute shea butter in Msika for jojoba butter.  The rationale for this is that shea butter and jojoba butter are functional equivalents for moisturizing agents for use in cosmetic preparations which provide improved moisture-regulating properties for human skin and hair.  It would have been further obvious to optimize the weight percentage of beeswax in the formulation of Msika to improve the formulation for application onto keratin fibers.  It would have been further obvious to optimize the amount of fatty acid and filler particles present in the formulation of Msika to improve the formulation for application onto keratin fibers.   In this way, one would find the present ranges of “0.01% to 20% by weight” fatty acid and “2% by weight or more” filler particles through routine experimentation.  The prior art gives sufficient guidance to this end as Msika teaches incorporation of fatty acid and filler particles into its formulation, which is a teaching of adding an amount of these components in the range of more than 0 wt% to 100%.  As the range of more than 0 wt% to 100% overlaps with the instant ranges, it gives sufficient guidance to find “0.01% to 20% by weight” fatty acid and “2% by weight or more” filler particles through routine experimentation.  “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05.  Although Msika does not appreciate that its composition is a mascara composition, a composition cannot be separated from its properties.  As the composition of Msika is structurally identical to the instant composition it must share the same properties as the instant composition, that is, the composition of Msika is a mascara composition.  “‘[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’ Atlas Powder Co. v. Ireco Inc., 190 F.3d 
Applicant argues that Msika’s Example 8 at best discloses a composition comprising 5 wt% shea butter and 1% wax.  Example 7 at best discloses 5.5 wt% beeswax and does not comprise the recited amount of wax.  No combination of the cited references teach or suggest at least 10 wt% or more of at least one wax.  Applicant argues that the present mascara composition exhibits the unexpected property of providing cleaner and improved eyelash volume when applied to eyelashes compared to mascaras comprising shea butter.  The Office alleges that the results presented in Specification and the Declaration under 37 CFR 1.132 filed 8/6/2020 (“First Declaration”) are not sufficient to overcome the rejection because the Specification and First Declaration do not specify the number of panelists used in comparative testing; and 2) the results are not commensurate in scope with the results.  The Declaration under 37 CFR 1.132 filed 11/25/2020 (“Second Declaration”) responds to these concerns, which specifies that five panelists were used in the comparative tests, and states that five panelists are a sufficient number for the experiments described in the Specification and First Declaration.  Further, the independent claims have been amended to recite a mascara composition comprising 10 wt% or more of the at least one wax, and 1.5 wt% or more of the jojoba butter. 
Applicant’s arguments have been fully considered but are not found persuasive.  
Regarding applicant’s argument that Msika’s Example 8 at best discloses a composition comprising 5 wt% shea butter, the examiner’s response is that it, in view of Deo, it would have been obvious to substitute the shea butter of Msika for jojoba butter for the reasons given above. Regarding applicant’s argument that Example 8 at best discloses 1 wt% beeswax, and Example 7 at best discloses 5.5 wt% beeswax, the examiner’s response is that Example 8 discloses 10 wt% beeswax, which anticipates the range 10 wt% or more.
oC, wherein the amount of the at least one wax is 10 wt% or more.  The genus of at least one wax with a melting point of greater than or equal to 60 oC includes a myriad of compounds and combinations of compounds.  The artisan would not accept that the specific combination carnauba wax and beeswax represent the genus of at least one wax oC.  Further, the values of 16 wt% total wax and 22.4 wt% total wax do not represent the range of  “wherein the amount of the at least one wax is 10 wt% or more.”  As the lowest amount of total wax used is 16 wt%, the artisan would expect that a minimum number of 16 wt% wax is required to achieve the results, and would not expect that the results would hold for lower values in the range, that is, results at or near 10 wt%.  The First Declaration states that similar results would be obtained across the scope of the claims because waxes which have similar melting points and hydrophobicity would give the similar performance in mascara formulations.  This is unpersuasive because (1) neither the First Declaration or Second Declaration provides a rationale underpinning for why waxes which have similar melting points and hydrophobicity would give similar performance in mascara formulations; and (2) the claims do not require the at least one wax to have a similar melting point and hydrophobicity to a combination of carnauba wax and bees wax (the waxes used in the results).  Further, the results are limited to 1.08 wt% tromethamine.  By contrast, the claims are open to any amount of tromethamine.   The artisan would expect that, as the results are limited to 1.08 wt% tromethamine, that a minimum amount of 1.08 wt% of tromethamine is required to achieve the results, and the artisan would not expect that the results would hold for lower values in the range, that is, results close to 0 wt%.  In summary, the results are insufficient to overcome the rejection because they are not commensurate in scope with the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


February 26, 2021